348 S.W.3d 130 (2011)
Jeffrey MUELLER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95865.
Missouri Court of Appeals, Eastern District.
September 13, 2011.
Timothy Forneris, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster; Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Jeffrey Mueller (Movant) appeals from the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no jurisprudential or precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 84.16(b).